835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Michael R. KOWATCH, Debtor.Michael R. KOWATCH, Plaintiff-Appellant,v.Patricia Gale APPLEBY, Defendant-Appellee.
No. 87-1293.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1987.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges, and CHARLES M. ALLEN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This plaintiff, represented by counsel, appeals the district court's judgment affirming an order of the United States Bankruptcy Court.  The Bankruptcy Court denied plaintiff's request for an extension of time to file a notice of appeal pursuant to Bankr.R.P. 8002(c).


4
Upon review, we conclude the district court's affirmance was proper for the reasons stated in its opinion dated March 6, 1987.


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles M. Allen, Senior U.S. District Judge for the Western District of Kentucky, sitting by designation